DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (EP2052942A1; specific reference is made to previously attached English machine translation) in view of Bryla (US2019/0131818), further in view of Harden (US2020/0287395).
Re claim 1, Keller teaches a method for controlling a gate crossing mechanism (barrier system <20>, see Keller: [0005], Figs. 1-6), the method comprising: 
detecting a loss of power to a motor (drive motor <30>) of the gate crossing mechanism, the motor being operably coupled to a gate (barrier arm <25>) of the gate crossing mechanism (see Keller: [0005], [0008], regarding barrier closing to safety position in response to power failure, and [0030-0034], Figs. 4, 5B-6A regarding relay <K1> activation to control corresponding switches <K1.1,K1.2> dependent on presence of voltage Uactive from external voltage supply line <11> as applied to motor power circuitry of Fig. 4, i.e. the circuitry detects loss of external voltage supply to motor circuitry if Uactive is removed); and 
responsive to detecting the loss of the power, providing, by at least one supercapacitor (energy store <35> comprising supercapacitor, see Keller: [0027], Figs. 3-6), power to the motor to initiate the gate moving from an open position to a closed position (see Keller: [0005], [0008], [0030-0034], Figs. 4, 5B-6A regarding barrier closing to safety position in response to power failure from open position state shown in Fig.5B which is maintained by presence of Uactive, removal of Uactive/loss of external power resulting in deactivation of <K1> and switching <K1.1,K1.2> as seen in Fig. 6A to drive motor from energy store to the safety closed position). See Keller: [0005], [0008], [0010-0014], [0020-0027], [0030-0036], Figs. 1-7.
Although Keller generally discloses recharging of the supercapacitor by DC voltage source when it is present (see Keller: [0030], [0036], Fig. 4), Keller does not explicitly discuss manner of power source used to power the system/recharge the supercapacitor or specific charge threshold control. Bryla, however, teaches that it is known in the art of supercapacitor backup power supply systems for operating a motorized device for the system (see Bryla: [0022], [0024], [0037]) to comprise components and operations comprising: subsequent to restoration of the power, recharging the at least one supercapacitor using a battery (see Bryla: [0036], [0044], Figs. 2, 4 regarding power sources <100,300,306> comprising electrochemical cells, i.e. battery) until the at least one supercapacitor has a charge level at least equal to a high charge threshold (Bryla: second voltage threshold; see Bryla: [0028-0029], [0041-0043], [0046], [0048-0052], Figs. 2-5 regarding subsequent to failure of one or both sources and when supercapacitor is below first voltage threshold after being used to supply load, recharging the supercapacitors using second voltage regulator from second power source/battery and balancing circuits until it reaches second voltage threshold). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keller to incorporate the teachings of Bryla by providing known arrangement and operation to charge supercapacitor backup power supply by corresponding battery power source with power controller and charged in accordance with corresponding charge thresholds as recited for purposes of providing known equivalent means for recharging supercapacitor backup power supply power to levels sufficient to provide backup power to desired load requirement after it is discharged to loads (see Bryla: [0028-0029], [0036], [0043], [0046], [0048-0052]).
Although Keller generally discloses recharging of the supercapacitor by DC voltage source when it is present during normal operations (see Keller: [0036], Fig. 4), and Bryla teaches charging the supercapacitor up to a high charge threshold as discussed above, Keller in view of Bryla does not explicitly disclose operations to trickle charge the capacitor while it is at high charge threshold/fully charged. However, it is well-known in the art of supercapacitor backup power supply systems that a supercapacitor charge will being to dissipate without maintaining the charge, and to provide arrangements for maintaining the charge as exemplified by Harden which further teaches providing operation to maintain the charge level equal to the high charge threshold via trickle charging the at least one supercapacitor (see Harden: [0004], [0029-0031] Fig. 3 regarding providing charge circuitry to continue to provide some trickle charge to supercapacitor power supply after it is fully charged to keep it at full charge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keller in view of Bryla to further incorporate the teachings of Harden by including circuitry and operations to also trickle charge the supercapacitor when it is fully charged as taught by Harden for purposes of providing means to maintain the full charge state of the supercapacitor so it will have sufficient charge to perform its needed backup function (see Harden: [0004], [0031]).
Re claim 3, Keller in view of Bryla, further in view of Harden, teaches the method of claim 1, further comprising: responsive to the charge level of the at least one supercapacitor dropping below a low charge threshold (Bryla: first voltage threshold), recharging the at least one supercapacitor using a voltage supply derived from a gate controller (see Bryla: [0038-0040], [0044], Figs. 2, 4 regarding corresponding voltage regulators <102/310> and balancing circuits <106/312>, i.e. voltage controller, for providing voltage for recharging supercapacitor energy storage; note no specific structure/circuit of the gate controller is recited in the claim) until the at least one supercapacitor has the charge level at least equal to the high charge threshold (see Bryla: [0028-0029], [0041-0043], [0046], [0048-0052], Figs. 2-5 regarding when supercapacitor is below first voltage threshold, recharging the supercapacitors using voltage regulator and balancing circuit until it reaches second voltage threshold; see also discussion of claim 1 above regarding details of combination).
Re claims 7-10, Keller in view of Bryla, further in view of Harden, teaches the method of claim 1. Bryla further teaches that it is known in the art of supercapacitor backup power supply systems for operating a motorized device for the system (see Bryla: [0022], [0024], [0037]) to comprise components and operations such that the at least one supercapacitor comprises a plurality of supercapacitors, wherein the plurality of supercapacitors are arranged in series (see Bryla: [0022-0024] regarding using multiple series capacitors/supercapacitors in series for purposes of increasing overall voltage as is also well known in the art); wherein each of the plurality of supercapacitors is electrically coupled to a balancing circuit; wherein the balancing circuit is an active balancing circuit; or wherein the balancing circuit is a passive balancing circuit (see Bryla: [0023], [0039], [0042], [0044], Figs. 2, 4 regarding providing either passive or active balancing circuits <106/312> connected to the series capacitors to ensure balanced voltage between capacitors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Keller in view of Bryla, further in view of Harden, to further incorporate the teachings of Bryla by using plurality of series supercapacitors as recited for purposes of increasing effective voltage of the capacitive energy storage as required by system/load design and providing associated balancing circuits as recited for purposes of ensuring voltages across the multiple capacitors stay equal/balanced for efficient operation as is also well-known in the art (see Bryla: [0022-0024]).
Re claim 11, Keller, in view of Bryla, further in view of Harden, teaches a gate crossing mechanism (barrier system <20>, see Keller: [0005], Figs. 1-6) comprising: 
a gate (barrier arm <25>); 
a motor (drive motor <30>) operably coupled to the gate; 
a supercapacitor (energy store <35> comprising supercapacitor, see Keller: [0027], Figs. 3-6); and 
a controller (remote control circuits <51-53>, relay <K1>, see Keller: [0030-0031], Fig. 4) configured to perform a method, the method comprising: 
detecting a loss of power to the motor (see Keller: [0005], [0008], regarding barrier closing to safety position in response to power failure, and [0030-0034], Figs. 4, 5B-6A regarding relay <K1> activation to control corresponding switches <K1.1,K1.2> dependent on presence of voltage Uactive from external voltage supply line <11> as applied to motor power circuitry of Fig. 4, i.e. the circuitry detects loss of external voltage supply to motor circuitry if Uactive is removed); and 
responsive to detecting the loss of the power, providing, by the supercapacitor, power to the motor to initiate the gate moving from an open position to a closed position (see Keller: [0005], [0008], [0030-0034], Figs. 4, 5B-6A regarding barrier closing to safety position in response to power failure from open position state shown in Fig.5B which is maintained by presence of Uactive, removal of Uactive/loss of external power resulting in deactivation of <K1> and switching <K1.1,K1.2> as seen in Fig. 6A to drive motor from energy store to the safety closed position); and
a battery for charging the supercapacitor (see Bryla: [0036], [0041-0044], [0046], [0048-0052], Figs. 4-5 and rejection of claim 1 above regarding obviousness of providing power sources <300,306> comprising electrochemical cells, i.e. battery, to charge the supercapacitor to full charge),
wherein the battery is configured as a trickle charger to keep the supercapacitor charged to a charge level equal to a high charge threshold (see Harden: [0004], [0029-0031] Fig. 3, and rejection of claim 1 above regarding obviousness of providing charge circuitry to continue to provide some trickle charge to supercapacitor power supply after it is fully charged to keep it at full charge; note combination with Bryla suggests the charging sources for the supercapacitor may be the battery). See Keller: [0005], [0008], [0010-0014], [0020-0027], [0030-0036], Figs. 1-7; Bryla: [0036], [0041-0044], [0046], [0048-0052], Figs. 4-5; Harden: [0004], [0029-0031] Fig. 3; and also similarly discussion of claim 1.
Re claims 12-13, Keller in view of Bryla, further in view of Harden, teaches the gate crossing mechanism of claim 11, wherein the supercapacitor is a first supercapacitor, the gate crossing mechanism further comprising a second super capacitor arranged in series with the first supercapacitor (see Bryla: [0022-0024] regarding using multiple series capacitors/supercapacitors in series, i.e. including at least a first and second supercapacitor, for purposes of increasing overall voltage as is also well known in the art); wherein the first supercapacitor is electrically coupled to a first balancing circuit and wherein the second supercapacitor is electrically coupled to a second balancing circuit (see Bryla: [0023], [0039], [0042], [0044], Figs. 2, 4 regarding providing balancing circuitry <106/312> connected to each of the series capacitors, i.e. comprising respective balancing circuit portions connected to corresponding first/second capacitors, to ensure balanced voltage between capacitors). See also discussion of claims 7-10 above regarding similar limitations and obviousness reasoning.

Claims 4-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Bryla, further in view of Harden, further in view of Thompson (EP3226380A1; specific reference is made to portions of previously attached copy of document).
Re claims 4-6, Keller in view of Bryla, further in view of Harden, teaches the method of claim 1 and use of supercapacitor power supply, but does not explicitly discuss providing any safety discharge circuits for the supercapacitor. Thompson, however, teaches it is known in the art of supercapacitor energy storage and backup power supply devices to include corresponding safety circuit and operation comprising: responsive to a discharge button being engaged (see Thompson: [0018], Fig. 2A regarding user operated button to control user-operable switch <164>), discharging the at least one supercapacitor using a discharge circuit (capacitor discharging circuit <160>); wherein the discharge circuit comprises at least one resistor (resistor <162>); wherein the discharge circuit comprises at least one resistor (resistor <162>) and at least one light-emitting diode (charge state LED <166>) that remains illuminated during the discharging (see Thompson: [0018], Fig. 2A regarding user button activated capacitor discharging circuit <160> which discharges supercapacitor power supply through a resistor with LED illuminated until supercapacitors completely discharged). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keller in view of Bryla, further in view of Harden, to incorporate the teachings of Thompson by providing capacitor safety discharge circuit and operation as recited for purposes of improving safety of the system by allowing for manual discharge of supercapacitors to avoid hazardous electrical discharge and to provide visual indication of the discharge status to user (see Thompson: [0018], Fig. 2A).
Re claims 14-15, Keller in view of Bryla, further in view of Harden, further in view of Thompson teaches the gate crossing mechanism of claim 11 further comprising: a discharge button (see Thompson: [0018], Fig. 2A regarding user operated button to control user-operable switch <164>) electrically coupled to a discharge circuit (capacitor discharging circuit <160>), the discharge circuit comprising at least one resistor (resistor <162>) and at least one light-emitting diode (LED) (charge state LED <166>); wherein the method further comprises: responsive to the discharge button being engaged, discharging the supercapacitor using the discharge circuit, wherein the at least one LED remains illuminated during the discharging (see Thompson: [0018], Fig. 2A regarding user button activated capacitor discharging circuit <160> which discharges supercapacitor power supply through a resistor with LED illuminated until supercapacitors completely discharged; see discussion of claims 4-6 above regarding similar limitations and obviousness reasoning).

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive in light of new grounds of rejection made in response to the claim amendments. See prior art rejections above regarding obviousness of including further trickle charge feature to maintain supercapacitor charge at full charge. See also further cited prior art of record for other examples of trickle charging used to either maintain or just generally charge a capacitor.
At present, the basic gate crossing method and mechanism which uses supercapacitor to power motor to close the gate when power is lost from another power source appears to be taught by Keller, with the further features currently recited appearing also to be known and obvious basic energy storage/capacitor charge management features obvious to include for their well-known, respective beneficial functions. It is recommended that if Applicant believes particular circuit arrangement and operation of particular components together as a whole for achieving the associated operations (e.g. the specific circuit components and circuit connection/arrangement of Applicant's Fig. 3, with particular circuits providing control signals and specific charge connections/operations between the gate motor, supercapacitor, battery, gate controller and its particular control signals, and manner of detecting power loss) as applied to components/operation with the gate crossing would be distinguished/nonobvious over the arrangement suggested by Keller, Bryla, and other similar prior art, that Applicant explicitly recite the corresponding circuit components, connection/functional arrangement, and particular manners of operation corresponding to the intended features with explanation of nonobviousness. Applicant should also consider that claim language is given its broadest reasonable interpretation during examination, such that component names alone are not particularly limiting unless their structure/operation is explicitly recited, and that electrical connections may be interpreted as comprising either direct and indirect connections. Applicant may contact the examiner to discuss the office action or possible amendments as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836